Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144771, 144792                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  MICHIGAN INSURANCE COMPANY,                                                                                Brian K. Zahra
            Plaintiff-Appellant,                                                                    Bridget M. McCormack,
                                                                    SC: 144771                                        Justices
  v                                                                 COA: 301980
                                                                    Oakland CC: 09-104725-NF
  NATIONAL LIABILITY & FIRE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/
  MICHIGAN INSURANCE COMPANY,
            Plaintiff-Appellee,
                                                                    SC: 144792
  v                                                                 COA: 301980
                                                                    Oakland CC: 09-104725-NF
  NATIONAL LIABILITY & FIRE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On January 10, 2013, the Court heard oral argument on the applications for leave
  to appeal the February 14, 2012 judgment of the Court of Appeals. On order of the
  Court, the applications are again considered. MCR 7.302(H)(1). In lieu of granting leave
  to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this
  case to the Oakland Circuit Court for entry of an order granting summary disposition to
  the defendant. Pursuant to MCL 500.3114(1), the adult foster care resident injured as a
  pedestrian in this case is not a “relative” of the adult foster care corporation named in the
  insurance policy. Accordingly, the priority for payment of personal injury protection
  benefits rests with the plaintiff as the insurer of the owner of the vehicle involved in the
  accident, MCL 500.3115(1), and the Court of Appeals therefore erred by holding that the
  resident may be subject to coverage under the defendant’s no-fault automobile insurance
  policy issued to the adult foster care corporation.
         CAVANAGH, J., would deny leave to appeal.
         HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
         t0115                                                                 Clerk